DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 4/7/22 is acknowledged.

Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 712.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both an electronic device and a mounting surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the word “and” in line 1 of the abstract appears incorrect and could be replaced with –are--.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 4, Line 10:  The word “severe” should be replaced with –sever--.
Paragraph 5, Line 9:  The word “system” should be singular to agree with the article “a”.
Paragraph 42, Line 5:  The anchoring tether is numbered –304—elsewhere in the specification.
Paragraph 42, Line 7:  The first occurrence of the word “can” appears incorrect.  Should this read –and--?
Paragraph 46, Line 8:  The word “show” should be replaced with –shown--.
Paragraph 47, Line 7:  There is no closing parenthesis to match the opening one in this line.
Paragraph 49, Line 10:  There are two successive verbs “pulls” and “applies force” in this line.
Paragraph 60, Line 2:  A space is needed in “fitting702”.
Paragraph 60, Line 4:  A word –to—is needed before “be freely rotated”.
Paragraph 61, Line 1:  A space is needed in “fitting702”.
Paragraph 70, Line 5:  A verb such as –be—is needed after the word “can”.
Paragraph 70, Line 6:  A word such as –to—is needed before the word “obtain”.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  The verb “transfer” in line 3 of claim 12 should be –transfers—to agree with the singular “base assembly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the metal frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-6 and 8-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Both elected independent claims teach a combination of subject matter not found in any obvious combination of the prior art.  Security apparatus such as those taught by Adams [U.S. 5,886,633] have been using a puck (security housing No. 30) having a surface on which a product (No. 22) is mountable and anchoring tether (No. 24) with a first end and second end as well as a base assembly (partition No. 25) having a recess (see Fig. 1) for passage of the anchoring tether for some time.  However, claim 1 combines these elements with a second tether in addition to a compression-fit connector at one end of the anchoring tether that is held by a retainer in the base assembly.  This is considered unobvious subject matter.
	Similarly, display devices taught by Henson et al [US 2011/0309934] use a puck assembly (No. 14) having a surface to mount a product, a base assembly (No. 12) having an interior frame with a recess, and a tether assembly (retractor No. 26) for connection to the puck assembly including a tether and reel around which the tether is retractable.  However, claim 9 teaches the base assembly having a plurality of metal members, metal base plate, and a metal frame recess between the metal members in which the reel is located to extend through the upper aperture in conjunction with the other claimed elements.  This is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelsch et al [U.S. 6,956,479] detects attachment to a surface.
Silverman [U.S. 7,774,969] includes a tether in an ID badge holder.
Johnson [U.S. 8,278,948] detects tampering of an electronic device.
Wheeler [U.S. 10,464,780] includes a rotatable locking member in a tether.
Allison et al [U.S. 10,706,694] uses tethers for product displays.
Kelsch et al [US 2020/0399933] is a pedestal wrap security device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/13/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687